DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to application filed on 05/13/2019.
Currently claims 1-7 are pending in the application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/22/2019, 06/18/2020, 04/14/2021,12/15/2021 and 07/21/2022 were filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0214082 A1 (Covaro) and further in view of EP 3101807 A1 (Waldmeier) and US 2013/0077358 A1 (Gaknoki).
Regarding claim 1, Covaro discloses, an amplifier circuit (202; control device; Fig. 2; [0028]) acting as a line driver in a transmission line (transmission line having transmission medium 206; Fig. 2; [0028]) between a central station (207; control unit; Fig. 2; [0028]) and field devices (204; load device; Fig. 2; [0028]) connected to the transmission line (206), 
the amplifier circuit (202; control device; Fig. 2; [0028]) comprising: having a DC/DC converter (between input node 210 and output node 228; Fig. 2; [0028] – [0032]) integrated in the amplifier circuit as a power stage (provides regulated power supply), 

    PNG
    media_image1.png
    427
    670
    media_image1.png
    Greyscale

wherein the integrated DC/DC converter (as annotated on Fig. 2) acts as a DC/pulse converter (a part of DC/DC converter that generates modulated PWM signal at nodes 214 and 216 which are pulsed) (Fig. 2; [0028] – [0032]); 
a logic block (part of converter controller 208; Fig. 2; [0030]) preceding (logic block has to precede the DC/Pulsed converter to generate the modulated PWM signal) the DC/pulse converter (Fig. 2; [0031]); 
wherein, by means of the logic block, control signals for switches (218 and 224; transistors; Fig. 2; [0031]) of the DC/pulse converter can be generated from a PWM signal (pulse-width modulation signal) and fed into the DC/pulse converter by means of drivers (driver enhances the strength of the PWM signal to match the size of the transistors 218 and 224) (Fig. 2; [0028] – [0032]); 
Note: The generation of PWM signal and functions of the driver to drive the switching transistors are well known to the person with ordinary skill in the art.

    PNG
    media_image2.png
    420
    665
    media_image2.png
    Greyscale

a priority block (as annotated on Fig. 2, part of first switching stage) generating an output forming the PWM signal ([0021]); 
a first controller (as annotated on Fig. 2); and 
a second controller (as annotated on Fig. 2); 
the priority block forwards at least one of an output signal of the first controller or an output signal of the second controller (outputs of the controllers are fed to the logic block and driver) (Fig. 2; [0032]); 
	Note: The examiner considers priority of the output of first controller or second controller being application specific.

    PNG
    media_image3.png
    508
    766
    media_image3.png
    Greyscale

3the first controller (as annotated on Fig. 2) generates a first fault signal (as annotated on Fig. 2) based on a predefined or predefinable voltage limit value (as annotated on Fig. 2) and an output voltage fed back (212, as annotated on Fig. 2) within the amplifier circuit via a feedback path (as annotated on Fig. 2) (Fig. 2; [0028] – [0032]); 
Note: Covaro teaches in para. [0032] that gain element 230 may sense current and/or voltage at the output node 228 of the control device 202. Thus, there is an indication that current can also be fed back using a separate path to compare with a predefined current using the second controller.		
the central station (207) defines the current limit value and the voltage limit value at a first input (current set) and a second input (voltage set) respectively (Fig. 2; [0035] – [0036]).
Note: Covaro teaches in para. [0035] that the control unit 207 may be in communication with the control device 202 over at least the input node 210 of the control device 202. For example, the control unit 207 may additionally be in communication with the control device 202 over an output amplitude control node (not shown) of the control device 202 that is coupled to the amplitude control node (not shown) of the conversion controller 208. The control unit 207 may be any device or combination of devices that may cause generation of a signal desired at the output node 228 of the control device 202. Thus, it is evident that the control unit 207 generates all the predefined reference voltages and currents required in the amplifier circuit.

But Covaro fails to teach explicitly, integrated DC/DC converter acts as a DC/pulse converter comprising two electrically isolated switching stages; 
control signal fed into the DC/pulse converter in an electrically isolated manner by means of drivers;
the second controller generates a second fault signal based on a predefined or predefinable current limit value and an output current fed back within the amplifier circuit via a feedback path; 
However, in analogous art, Waldmeier discloses, integrated DC/DC converter (Fig. 4) acts as a DC/pulse converter comprising two electrically isolated (through transformer 70) switching stages (first and second switching stages 26 and 28) (Fig. 4; page 5);

    PNG
    media_image4.png
    510
    716
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Covaro and Waldmeier before him/her, to modify the teachings of an amplifier circuit including an integrated DC/DC converter having two switching stages as taught by Covaro and to include the teachings of integrated DC/DC converter having two electrically isolated switching stages as taught by Waldmeier since electrical isolation prevents any sudden spike of overvoltage or overcurrent generated at the output stage to be fed back to input stage which includes sensitive analog circuits and influence the performance of those analog circuits. Absent this important teaching in Covaro, a person with ordinary skill in the art would be motivated to reach out to Waldmeier while forming an amplifier circuit of Covaro. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
With the teaching of integrated DC/DC converter having two electrically isolated switching stages as taught by Waldmeier, the combination of Covaro and Waldmeier teaches, control signal (from control station 207) fed into the DC/pulse converter in an electrically isolated manner (since there is a transformer in between; teaching from Waldmeier) by means of drivers (gate drivers; teaching from Covaro);

But the combination of Covaro and Waldmeier fails to teach explicitly, the second controller generates a second fault signal based on a predefined or predefinable current limit value and an output current fed back within the amplifier circuit via a feedback path; 
However, in analogous art, Gaknoki discloses, the second controller (132; feedback reference circuit; Fig. 1; [0027]) generates a second fault signal (140; error signal; Fig. 1; [0027]) based on a predefined or predefinable current limit value (138; feedback reference signal; Fig. 1; [0027]) and an output current fed back (124; feedback signal; Fig. 1; [0027]) within the amplifier circuit (100; power converter; Fig. 1; [0025]) via a feedback path (as annotated on Fig. 1); 

    PNG
    media_image5.png
    519
    722
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Covaro, Waldmeier and Gaknoki before him/her, to modify the teachings of an amplifier circuit including an integrated DC/DC converter having two controllers as taught by Covaro and to include the teachings of a current limit circuit in one controller using a predefined current limit value as taught by Gaknoki since over-current is a huge problem with the DC-DC converter using inductors and capacitors at the output and limiting the current could save the chip from permanent damage. Absent this important teaching in Covaro, a person with ordinary skill in the art would be motivated to reach out to Gaknoki while forming an amplifier circuit of Covaro. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 2, the combination of Covaro and Waldmeier teaches, the amplifier circuit as claimed in claim 1, wherein: the integrated DC/DC converter (as annotated on Fig. 2) acts as a DC/pulse converter (a part of DC/DC converter that generates modulated PWM signal at nodes 214 and 216 which are pulsed) (Fig. 2; [0028] – [0032]; Covaro Reference); 
comprising two electrically isolated switching stages (first and second switching stages 26 and 28) inductively coupled by means of a transformer (transformer 70)  (Fig. 4; page 5; Waldmeier Reference); 
the first switching stage (26) and the second switching stage (28) each comprise a respective power stage (as annotated on Fig. 4; page 5; Waldmeier Reference),

    PNG
    media_image6.png
    510
    783
    media_image6.png
    Greyscale

wherein, by means of the first power stage (as annotated on Fig. 4), a voltage transmittable via the transformer (70) and chopped according to a PWM signal (34; pulse width modulator; Fig. 4; page 3) generated by means of the amplifier circuit (10; amplifier circuit) can be generated from an input voltage (16; input signal) fed to the first power stage (as annotated on Fig. 4) (Fig. 4; pages 1, 5; Waldmeier Reference); and 
wherein, by means of the second power stage (as annotated on Fig. 4), the chopped voltage (i.e., a square wave) transmitted by means of the transformer (70) can be composed in a phase-correct manner (Fig. 4; page 14; Waldmeier Reference).  
Note: Waldmeier teaches on page 14 that by means of the resulting coupling of the transformer windings (70, 72), a phase-correct coupling of the voltage across the transformer winding (70) can be performed.
Note: The examiner interpreted “phase-correct manner” as the second power stage being capable of correcting the phase by having a “center tap” in the secondary winding. The inventor did not explain the “phase-correct manner” in details in Spec. para. [0008] and [0011].

Regarding claim 3, the combination of Covaro and Waldmeier teaches, the amplifier circuit as claimed in claim 2, wherein: the first power stage (as annotated on Fig. 4) comprises two switches (in bridge 60; Fig. 4; page 8; Waldmeier Reference; Note: Although Waldmeier teaches a total of four switches in two bridges, it teaches the limitation as recited); 
the second power stage (as annotated on Fig. 4) comprises two switches (74 and 76; Fig. 4; page 6; Waldmeier Reference); and 
control signals (gate driving signals) for the four switches can be generated from a PWM signal (pulse-width modulation signal) by means of a logic block (34 and 56; pulse-width modulator and clock generator; Fig. 4; pages 3-5; Waldmeier Reference).  

    PNG
    media_image6.png
    510
    783
    media_image6.png
    Greyscale


Regarding claim 4, the combination of Covaro, Waldmeier and Gaknoki teaches, a method for operating an amplifier circuit as claimed in claim 1, the method comprising: 
generating control signals (signals to drive switches 218 and 224; Fig. 2) for switches (switches 218 and 224) of the DC/pulse converter using a PWM signal (pulse-width modulation signal) by means of the logic block (part of converter controller 208; Fig. 2; [0030]) (Fig. 2; [0028] – [0032]; Covaro Reference); 

    PNG
    media_image1.png
    427
    670
    media_image1.png
    Greyscale

injecting the control signal (SW_A and SW_B; drive signals; Fig. 4; page 5) into the DC/pulse converter in an electrically isolated manner (using transformer 70) using drivers (as part of phase compensation circuit 58) (Fig. 4; page 5; Waldmeier Reference); 

    PNG
    media_image4.png
    510
    716
    media_image4.png
    Greyscale

wherein the PWM signal (pulse-width modulation signal) is generated using an output of a priority block (including the first and second controller) incorporated in the amplifier circuit (202) (Fig. 2; [0028] – [0032]; Covaro Reference); 

    PNG
    media_image2.png
    420
    665
    media_image2.png
    Greyscale

forwarding an output signal of a first or of a second controller (output signals of controllers are forwarded as shown in Fig. 2) incorporated in the amplifier circuit using the priority block (as annotated on Fig. 2, part of first switching stage) (Fig. 2; [0021], [0032]; Covaro Reference); 

    PNG
    media_image3.png
    508
    766
    media_image3.png
    Greyscale

generating, using the first controller (as annotated on Fig. 2), a first fault signal (as annotated on Fig. 2) based on a predefined voltage limit value (as annotated on Fig. 2) and an output voltage fed back (212, as annotated on Fig. 2) within the amplifier circuit via a feedback path (as annotated on Fig. 2) (Fig. 2; [0028] – [0032]; Covaro Reference); 
Note: Covaro teaches in para. [0032] that gain element 230 may sense current and/or voltage at the output node 228 of the control device 202. Thus, there is an indication that current can also be fed back using a separate path to compare with a predefined current using the second controller.		
generating, by means of the second controller (132; feedback reference circuit; Fig. 1; [0027]; Gaknoki Reference), a second fault signal (140; error signal; Fig. 1; [0027]) based on a predefined current limit value (138; feedback reference signal; Fig. 1; [0027]) and an output current fed back (124; feedback signal; Fig. 1; [0027]) within the amplifier circuit (100; power converter; Fig. 1; [0025]) via a feedback path (as annotated on Fig. 1) (Gaknoki Reference).

    PNG
    media_image5.png
    519
    722
    media_image5.png
    Greyscale

  
Regarding claim 5, the combination of Covaro and Waldmeier teaches, the method as claimed in claim 4, wherein: the integrated DC/DC converter (as annotated on Fig. 2) acts as a DC/pulse converter (a part of DC/DC converter that generates modulated PWM signal at nodes 214 and 216 which are pulsed) (Fig. 2; [0028] – [0032]; Covaro Reference); 
comprising two electrically isolated switching stages (first and second switching stages 26 and 28) inductively coupled by means of a transformer (transformer 70)  (Fig. 4; page 5; Waldmeier Reference); 
the first switching stage (26) and the second switching stage (28) each comprise a respective power stage (as annotated on Fig. 4; page 5; Waldmeier Reference),

    PNG
    media_image6.png
    510
    783
    media_image6.png
    Greyscale

wherein, by means of the first power stage (as annotated on Fig. 4), a voltage transmittable via the transformer (70) and chopped according to a PWM signal (34; pulse width modulator; Fig. 4; page 3) generated by means of the amplifier circuit (10; amplifier circuit) is generated from an input voltage (16; input signal) fed to the first power stage (as annotated on Fig. 4) (Fig. 4; pages 1, 5; Waldmeier Reference); and 
the chopped voltage (i.e., a square wave) transmitted by means of the transformer (70) is composed in a phase-correct manner by means of the second power stage (as annotated on Fig. 4) (Fig. 4; page 14; Waldmeier Reference).  
Note: Waldmeier teaches on page 14 that by means of the resulting coupling of the transformer windings (70, 72), a phase-correct coupling of the voltage across the transformer winding (70) can be performed.
Note: The examiner interpreted “phase-correct manner” as the second power stage being capable of correcting the phase by having a “center tap” in the secondary winding. The inventor did not explain the “phase-correct manner” in details in Spec. para. [0008] and [0011].

Regarding claim 6, the combination of Covaro and Waldmeier teaches, the method as claimed in claim 5, wherein: the first power stage (as annotated on Fig. 4) comprises two switches (in bridge 60; Fig. 4; page 8; Waldmeier Reference; Note: Although Waldmeier teaches a total of four switches in two bridges, it teaches the limitation as recited); 
the second power stage (as annotated on Fig. 4) comprises two switches (74 and 76; Fig. 4; page 6; Waldmeier Reference); and 
control signals (gate driving signals) for the four switches can be generated from a PWM signal (pulse-width modulation signal) by means of a logic block (34 and 56; pulse-width modulator and clock generator; Fig. 4; pages 3-5; Waldmeier Reference).  

    PNG
    media_image6.png
    510
    783
    media_image6.png
    Greyscale


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0214082 A1 (Covaro) and further in view of EP 3101807 A1 (Waldmeier) and US 2013/0077358 A1 (Gaknoki).
Regarding claim 7, Covaro discloses, a device for controlling field devices (204; load device; Fig. 2; [0028]), the device comprising: an amplifier circuit (202; control device; Fig. 2; [0028]) acting as a line driver in a transmission line (transmission line having transmission medium 206; Fig. 2; [0028]) between a central station (207; control unit; Fig. 2; [0028]) and field devices (204; load device; Fig. 2; [0028]) connected to the transmission line (206), 
a DC/DC converter (between input node 210 and output node 228; Fig. 2; [0028] – [0032]) integrated in the amplifier circuit (202; control device; Fig. 2; [0028]) as a power stage (provides regulated power supply), 

    PNG
    media_image1.png
    427
    670
    media_image1.png
    Greyscale

wherein the integrated DC/DC converter (as annotated on Fig. 2) acts as a DC/pulse converter (a part of DC/DC converter that generates modulated PWM signal at nodes 214 and 216 which are pulsed) (Fig. 2; [0028] – [0032]); 
a logic block (part of converter controller 208; Fig. 2; [0030]) preceding (logic block has to precede the DC/Pulsed converter to generate the modulated PWM signal) the DC/pulse converter (Fig. 2; [0031]); 
wherein, by means of the logic block, control signals for switches (218 and 224; transistors; Fig. 2; [0031]) of the DC/pulse converter can be generated from a PWM signal (pulse-width modulation signal) and fed into the DC/pulse converter by means of drivers (driver enhances the strength of the PWM signal to match the size of the transistors 218 and 224) (Fig. 2; [0028] – [0032]); 
Note: The generation of PWM signal and functions of the driver to drive the switching transistors are well known to the person with ordinary skill in the art.

    PNG
    media_image2.png
    420
    665
    media_image2.png
    Greyscale

a priority block (as annotated on Fig. 2, part of first switching stage) generating an output forming the PWM signal ([0021]); 
a first controller (as annotated on Fig. 2); and 
a second controller (as annotated on Fig. 2); 
wherein the priority block forwards at least one of an output signal of the first controller or an output signal of the second controller (outputs of the controllers are fed to the logic block and driver) (Fig. 2; [0032]); 
	Note: The examiner considers priority of the output of first controller or second controller being application specific.

    PNG
    media_image3.png
    508
    766
    media_image3.png
    Greyscale

3the first controller (as annotated on Fig. 2) generates a first fault signal (as annotated on Fig. 2) based on a predefined or predefinable voltage limit value (as annotated on Fig. 2) and an output voltage fed back (212, as annotated on Fig. 2) within the amplifier circuit via a feedback path (as annotated on Fig. 2) (Fig. 2; [0028] – [0032]); 
Note: Covaro teaches in para. [0032] that gain element 230 may sense current and/or voltage at the output node 228 of the control device 202. Thus, there is an indication that current can also be fed back using a separate path to compare with a predefined current using the second controller.		
the central station (207) defines the current limit value and the voltage limit value at a first input (current set) and a second input (voltage set) respectively (Fig. 2; [0035] – [0036]).
Note: Covaro teaches in para. [0035] that the control unit 207 may be in communication with the control device 202 over at least the input node 210 of the control device 202. For example, the control unit 207 may additionally be in communication with the control device 202 over an output amplitude control node (not shown) of the control device 202 that is coupled to the amplitude control node (not shown) of the conversion controller 208. The control unit 207 may be any device or combination of devices that may cause generation of a signal desired at the output node 228 of the control device 202. Thus, it is evident that the control unit 207 generates all the predefined reference voltages and currents required in the amplifier circuit.

But Covaro fails to teach explicitly, integrated DC/DC converter acts as a DC/pulse converter comprising two electrically isolated switching stages; 
control signal fed into the DC/pulse converter in an electrically isolated manner by means of drivers;
the second controller generates a second fault signal based on a predefined or predefinable current limit value and an output current fed back within the amplifier circuit via a feedback path; 
However, in analogous art, Waldmeier discloses, integrated DC/DC converter (Fig. 4) acts as a DC/pulse converter comprising two electrically isolated (through transformer 70) switching stages (first and second switching stages 26 and 28) (Fig. 4; page 5);

    PNG
    media_image4.png
    510
    716
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Covaro and Waldmeier before him/her, to modify the teachings of an amplifier circuit including an integrated DC/DC converter having two switching stages as taught by Covaro and to include the teachings of integrated DC/DC converter having two electrically isolated switching stages as taught by Waldmeier since electrical isolation prevents any sudden spike of overvoltage or overcurrent generated at the output stage to be fed back to input stage which includes sensitive analog circuits and influence the performance of those analog circuits. Absent this important teaching in Covaro, a person with ordinary skill in the art would be motivated to reach out to Waldmeier while forming an amplifier circuit of Covaro. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
With the teaching of integrated DC/DC converter having two electrically isolated switching stages as taught by Waldmeier, the combination of Covaro and Waldmeier teaches, control signal (from control station 207) fed into the DC/pulse converter in an electrically isolated manner (since there is a transformer in between; teaching from Waldmeier) by means of drivers (gate drivers; teaching from Covaro);

But the combination of Covaro and Waldmeier fails to teach explicitly, the second controller generates a second fault signal based on a predefined or predefinable current limit value and an output current fed back within the amplifier circuit via a feedback path; 
However, in analogous art, Gaknoki discloses, the second controller (132; feedback reference circuit; Fig. 1; [0027]) generates a second fault signal (140; error signal; Fig. 1; [0027]) based on a predefined or predefinable current limit value (138; feedback reference signal; Fig. 1; [0027]) and an output current fed back (124; feedback signal; Fig. 1; [0027]) within the amplifier circuit (100; power converter; Fig. 1; [0025]) via a feedback path (as annotated on Fig. 1); 

    PNG
    media_image5.png
    519
    722
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Covaro, Waldmeier and Gaknoki before him/her, to modify the teachings of an amplifier circuit including an integrated DC/DC converter having two controllers as taught by Covaro and to include the teachings of a current limit circuit in one controller using a predefined current limit value as taught by Gaknoki since over-current is a huge problem with the DC-DC converter using inductors and capacitors at the output and limiting the current could save the chip from permanent damage. Absent this important teaching in Covaro, a person with ordinary skill in the art would be motivated to reach out to Gaknoki while forming an amplifier circuit of Covaro. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2015/0364996 A1 (Mansri) - A switching power converter for DC-DC converting is disclosed. It has an inductance coupled between a power output and a high side switch in a controller device. The controller device has an error amplifier coupled to the power output and a reference voltage for activating the high side switch. The controller device has a bypass circuit including a bypass switch coupled between the supply input and the power output, a bypass driver having a first input coupled to the power output and a second input coupled to the reference voltage, and an output coupled to the bypass switch for activating the bypass switch. The controller further has a high bypass current sensor for generating a transient signal based on a current via the bypass switch, and a bandwidth control circuit for increasing the bandwidth of the error amplifier based on the transient signal.
2. US 2014/0097818 A1 (Wiktor) - A multi-stage DC-DC conversion system is disclosed where the circuit has a pulse generator circuit including a switch circuit that discharges a capacitor, and a comparator whose input terminal is connected to an internal node, and another input terminal is connected to a threshold voltage. An input of a flip-flop is connected to an output of the comparator, and another input of the flip-flop receives a trigger signal to begin a pulse width modulation period. Another output of the comparator provides the switch control signal to place the switch circuit in state to discharge the capacitor.
3. US 2006/0022851 A1 (Leung) - An apparatus for forcing outputs of a digital controller of a switching power converter to a safe state during shutdown of the switching power converter is described. The apparatus includes a multiplexer providing an output signal of the digital controller and having a first input of the multiplexer connected to receive a switching control signal control signal from the digital controller. The multiplexer also has a plurality of inputs from control registers providing programmed safe state values. The multiplexer connects one of the first input or the inputs from the plurality of control registers to the output of the multiplexer responsive to a multiplexer control signal. Control logic generates the multiplexer control signal responsive to at least one of an end of frame interrupt, an over current interrupt, an enable interrupt or a software bypass signal.
4. US 2013/0258731 A1 (Xu) - A digital power supply and power supply controller are disclosed including a voltage control loop and a current control loop. The digital power supply includes a controller for pulse width modulating a switching power supply according to a voltage control loop duty cycle output or a current control loop duty cycle output, in which the controller selectively presets the voltage control loop duty cycle output to a predetermined value before switching from current loop control to voltage loop control and/or inhibits increase in a voltage loop integrator value during current loop control to mitigate voltage overshoot.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


07/19/2022